 Case 18-02028       Doc 74   Filed 05/10/19   Entered 05/10/19 13:03:08     Page 1 of 7



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
____________________________________
IN RE:                               )  CASE NO.                     16-20960 (JJT)
                                     )
WALNUT HILL, INC.,                   )
       DEBTOR.                       )  CHAPTER                      7
____________________________________)
BONNIE C. MANGAN, TRUSTEE,           )  ADV. PRO. NO.                18-02028 (JJT)
       PLAINTIFF                     )
                                     )
V.                                   )  RE: ECF NOS.                 50, 54, 68, 71
                                     )
TL MANAGEMENT, LLC; CT FINANCE )
1, LLC; PARKSIDE REHABILITATION )
AND HEALTHCARE CENTER, LLC;          )
GRAND STREET NURSING, LLC;           )
GRAND STREET REAL ESTATE, LLC; )
GRAND STREET PL, LLC; TUNIC          )
CAPITAL, LLC; TEDDY LICHTSCHEIN; )
ELIEZER SCHEINER; AND                )
ANNEMARIE GRIGGS,                    )
       DEFENDANTS.                   )
____________________________________)

                                    APPEARANCES

Lawrence S. Grossman                            Attorneys for Bonnie C. Mangan, Chapter 7
Joanna M. Kornafel                              Trustee
Green & Sklarz LLC
700 State Street, Suite 100
New Haven, CT 06511

David C. Shufrin                                Attorney for Bonnie C. Mangan, Chapter 7
Hurwitz Sagarin Slossberg & Knuff, LLC          Trustee
147 North Broad Street
Milford, CT 06460

Elizabeth A. Green                              Attorneys for Defendants TL Management,
Jorian L. Rose                                  LLC; CT Finance 1, LLC; Parkside
Wendy C. Townsend                               Rehabilitation and Healthcare Center, LLC;
Baker & Hostetler                               Grand Street Nursing, LLC; Grand Street
    Case 18-02028        Doc 74       Filed 05/10/19          Entered 05/10/19 13:03:08              Page 2 of 7



Sun Trust Center                                                Real Estate, LLC; Grand Street PL, LLC;
200 South Orange Avenue, Suite 2300                             Tunic Capital, LLC; Teddy Lichtschein; and
Orlando, FL 32801                                               Eliezer Scheiner

Thomas A. Gugliotti                                             Attorneys for Defendants TL Management,
Kevin J. McEleney                                               LLC; CT Finance 1, LLC; Parkside
Updike, Kelly & Spellacy, P.C.                                  Rehabilitation and Healthcare Center, LLC;
100 Pearl Street, P.O. Box 231277                               Grand Street Nursing, LLC; Grand Street
Hartford, CT 06123                                              Real Estate, LLC; Grand Street PL, LLC;
                                                                Tunic Capital, LLC; Teddy Lichtschein; and
                                                                Eliezer Scheiner

Timothy D. Miltenberger                                         Attorney for Defendant Annemarie Griggs
Coan Lewendon Gulliver & Miltenberger
495 Orange Street
New Haven, CT 06511

                RULING AND MEMORANDUM OF DECISION DENYING
             AND GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS

     I.      INTRODUCTION

          On August 10, 2018, the Defendants 1 filed a Motion to Dismiss the Adversary Proceeding

(ECF No. 18), which the Court granted in part on November 14, 2018, giving Bonnie C. Mangan

(“Chapter 7 Trustee”) leave to file an amended complaint (ECF No. 44). On December 20, 2018,

the Chapter 7 Trustee filed a First Amended Complaint (ECF No. 49). The following day, the

Chapter 7 Trustee filed a Motion for Leave to File a Second Amended Complaint and attached the

Second Amended Complaint (“SAC,” ECF No. 50), which the Court allowed (ECF No. 52). Based

largely on the Chapter 7 Trustee’s Rule 2004 examinations, the SAC further elaborated on

Defendants Lichtschein’s and Scheiner’s formation of the Defendant entities used in the alleged

collapsible fraudulent transfer. Counts 1–4 are claims for fraudulent transfers against the


1
 The Defendants include all named defendants except Annemarie Griggs. These Defendants include TL Management,
LLC; CT Finance 1, LLC (“CT Finance”), Parkside Rehabilitation and Healthcare Center, LLC (“Parkside”); Grand
Street Nursing, LLC; Grand Street Real Estate, LLC; Grand Street PL, LLC (“Grand Street PL”); Tunic Capital, LLC;
Teddy Lichtschein; and Eliezer Scheiner. All references in this opinion to the Defendants shall be to these parties and
not to Ms. Griggs. Where necessary, the Court refers to the defendants individually.

                                                          2
 Case 18-02028       Doc 74     Filed 05/10/19       Entered 05/10/19 13:03:08       Page 3 of 7



Defendants, and Count 5 alleges the Defendants committed civil conspiracy in connection thereto.

Counts 11–16 seek relief for fraudulent, preferential, and avoidable transfers specifically against

Parkside. Count 17 asks for a constructive trust against Parkside and Grand Street PL. Count 18

claims unfair trade practices by the Defendants under Connecticut law, and Counts 19–20 allege

unjust enrichment against all of the Defendants. Count 22 seeks declaratory relief against Parkside,

and Counts 23–24 seek to disallow all of the Defendants’ claims. The SAC also added Count 25

to subordinate all of CT Finance’s claims pursuant to 11 U.S.C. § 510(c).

       The Defendants’ Motion to Dismiss the SAC (“Motion,” ECF No. 54) is before the Court.

The crux of the Defendants’ argument is that, pursuant to Fed. R. Civ. P. 12(b)(6), as made

applicable to this proceeding by Fed. R. Bankr. P. 7012(b), the Chapter 7 Trustee has again failed

to state claims upon which relief may be granted because she has not adequately pled the elements

of a collapsible fraudulent transfer. The Defendants ask this Court to dismiss Counts 1–5, 11–20,

and 22–25 of the SAC. The Chapter 7 Trustee, in her Objection and Memorandum of Law in

Opposition to the Motion (“Objection,” ECF No. 68), argues that the SAC alleges valid claims for

relief and that the Defendants’ arguments ignore the interrelatedness of the various transactions.

The Defendants filed a Response to the Objection (ECF No. 71). On April 9, 2019, the Court held

a hearing on the Motion, Objection, and Response.

       The Court assumes the parties’ familiarity with the factual and legal allegations in the SAC.

Having reviewed those allegations, the Motion, the Objection, the Response, the record, and all

relevant submissions by the parties, for the reasons set forth below, the Court denies the Motion,

except as it pertains to Counts 17 and 19, which the Court dismisses.




                                                 3
 Case 18-02028         Doc 74     Filed 05/10/19       Entered 05/10/19 13:03:08      Page 4 of 7



   II.       LEGAL STANDARD

          The Supreme Court laid out a two-step test to evaluate a complaint’s sufficiency. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). First, except for legal conclusions, all allegations contained in

the complaint are accepted as true. Id. Second, the complaint must state a plausible claim for relief

to survive dismissal. Id. at 679. The plaintiff makes a facially plausible claim when it “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)). “A pleading that offers labels and conclusions or a formulaic recitation of the elements of

a cause of action will not do.” Iqbal, 556 U.S. at 678 (citation and internal quotation marks

omitted). “[A] court considering a motion to dismiss can choose to begin by identifying pleadings

that, because they are no more than conclusions, are not entitled to the assumption of truth. While

legal conclusions can provide the framework of a complaint, they must be supported by factual

allegations. When there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

“Determining whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

(citation omitted).

   III.      DISCUSSION

          The Defendants largely trumpet the arguments that they made in their first motion to

dismiss, which was partially granted by this Court. However, based on the Chapter 7 Trustee’s

repleading, except for Counts 17 and 19, the Chapter 7 Trustee has adequately pled her fraudulent

and preferential transfer allegations against the Defendants in the SAC to survive a motion to

dismiss under Fed. R. Civ. P. 12(b)(6). While the Defendants desire to break down the alleged



                                                   4
    Case 18-02028       Doc 74       Filed 05/10/19         Entered 05/10/19 13:03:08             Page 5 of 7



collapsible fraudulent transfer into individual transfers, they ignore the additional factual

allegations that the Chapter 7 Trustee pled in the preceding portions of the SAC, which she

expressly incorporated into each count of the SAC. Those factual allegations, if true, provide

sufficient proof that the Defendants engaged in complex fraudulent conduct and used their

positions to engage in artfully disguised self-serving conduct, stripping the Debtor of its assets

before its Chapter 7 bankruptcy filing. Accordingly, Counts 1–4, 11–14, and 18 are not dismissed.

As the Defendants’ Motion once again did not provide support for dismissing the preferential

transfer claims or their avoidance, the Court leaves Counts 15–16 intact.

         Next, the Defendants argue that because all of the underlying causes of action alleged by

the Chapter 7 Trustee fail to state claims upon which relief can be granted, Count 5 for civil

conspiracy must also be dismissed. Having rejected their arguments, except as to Counts 17 and

19, the Court likewise rejects the Defendants’ argument regarding civil conspiracy. As Counts 23–

24 derive from the fraudulent and preferential transfer counts, they also are not dismissed by this

Court.

         The Court, however, does agree with the Defendants that the Chapter 7 Trustee has again

failed to establish the elements of a constructive trust 2 by failing to allege that either Parkside or

Grand Street PL had any type of confidential or special relationship with the Debtor. See IM

Partners v. Debit Direct Ltd., 394 F. Supp. 2d 503, 520 (D. Conn. 2005) (citing Starzec v. Kida,

183 Conn. 41, 49, 438 A.2d 1157, 1162 (1981)); Hill v. Wilcox, 2018 WL 3096563 *4 (Conn.

Super. Ct. 2018). Without more factual allegations from the Chapter 7 Trustee establishing that a

confidential relationship existed, the Defendants have met their burden to dismiss Count 17 for a

constructive trust.


2
 State law defines constructive trusts. Ades and Berg Grp. Inv’rs v. Breeden (In re Ades and Berg Grp. Inv’rs), 550
F.3d 240, 245 (2d Cir. 2008) (quotations and citation omitted).

                                                        5
 Case 18-02028        Doc 74      Filed 05/10/19       Entered 05/10/19 13:03:08         Page 6 of 7



        As the Chapter 7 Trustee wholeheartedly admits in her Objection, she is unclear as to which

Defendants were unjustly enriched and asks this Court to allow her to prove that one or more of

the Defendants was enriched by the alleged collapsible fraudulent transfer scheme. Although she

provides enough specific facts to support Count 20’s claim against Parkside for unjust enrichment,

the allegations in Count 19 are nothing more than bare assertions, which do not rise to the Iqbal

pleadings standards. Therefore, Count 19 is dismissed.

        The Court will let Count 22 stand based on the factual allegations asserted because

assuming, as pled, that Parkside has no legal right to the Insurance Refunds and Payments, as the

Chapter 7 Trustee argues, then she may succeed on her claim for a declaratory judgment.

        Lastly, in this context, the Defendants want to make arguments about the weight of the

evidence that the Chapter 7 Trustee presented to support Count 25. A motion to dismiss is not the

appropriate place to weigh the likelihood of success on the merits of a claim; it is the place to

weigh whether there is any factual merit to a claim supported by the complaint. Motions to dismiss

are meant “merely to assess the legal feasibility of the complaint, not to assay the weight of

evidence which might be offered in support thereof.” Ryder Energy Distribution Corp. v. Merrill

Lynch Commodities Inc., 748 F.2d 774, 779 (2d Cir. 1984) (quoting Geisler v. Petrocelli, 616 F.2d

636, 639 (2d Cir. 1980)). Based on the allegations that the Chapter 7 Trustee alleged in the SAC,

Count 25 sufficiently states an equitable subrogation claim, and therefore the Court will not

dismiss Count 25.

        In their arguments herein, the Defendants desire for this Court to read the SAC in an unduly

narrow manner. Although the Court makes no determination as to the weight and credibility given

to the Chapter 7 Trustee’s allegations at this juncture, the allegations, as pled, sufficiently establish

the plausibility that the Defendants engaged in a collapsible fraudulent transfer or were unjustly



                                                   6
 Case 18-02028         Doc 74     Filed 05/10/19        Entered 05/10/19 13:03:08   Page 7 of 7



enriched by their actions. Drawing upon its experience and common sense, the Court is satisfied

that the Chapter 7 Trustee has provided plausible facts to otherwise survive a motion to dismiss.

Therefore, the Court denies the Defendants’ Motion in all respects, except as to Counts 17 and 19.

   IV.      CONCLUSION

         For the foregoing reasons, it is hereby:

         ORDERED that the Defendants’ Motion to Dismiss is DENIED as to Counts 1–5, 11–16,

18, 20, and 22–25, except that it is GRANTED, in part, so that Counts 17 and 19 of the SAC are

DISMISSED.

IT IS SO ORDERED at Hartford, Connecticut on this 10th day of May 2019.




                                                    7
